Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-2005

Brophy v. Phila Pol Dept
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3520




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Brophy v. Phila Pol Dept" (2005). 2005 Decisions. Paper 803.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/803


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 04-3520


                                 WILLIAM J. BROPHY,
                                                 Appellant
                                         v.

                 CITY OF PHILADELPHIA POLICE DEPARTMENT;
                           CITY OF PHILADELPHIA,
                                ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 03-cv-04139)
                   District Judge: Honorable Norma L. Shapiro
                                   ____________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 15, 2005

                Before: SLOVITER, McKEE and WEIS, Circuit Judges.

                                  (Filed: July 20, 2005)
                                       ____________

                                        OPINION




WEIS, Circuit Judge.

              In the year 2000, at age 73, the plaintiff applied for employment as a police

officer for the City of Philadelphia but did not successfully complete the training

                                             1
program. He had previously been a police officer for the City, but left his position in

1953. In the years following his departure from the Philadelphia Police Department,

plaintiff worked in various law enforcement capacities.

              After he had filed an age discrimination complaint against the City with the

EEOC in 2001, plaintiff was admitted to the Philadelphia Police Academy for a ten-

month training period. He did not pass the required low-level light firearms test nor did

he complete the running test in the prescribed time. As a consequence, he did not

graduate from the Academy and was not hired as a police officer.

              Plaintiff filed suit in the District Court alleging violation of the ADEA, 29

U.S.C. § 626(b), and the Pennsylvania Human Relations Act, 43 Pa. Stat. §§ 951-963.

The District Court granted summary judgment in favor of the defendants and denied

plaintiff’s motion for reconsideration.

              In this appeal, plaintiff contends that the District Court erred in:

              1.     Granting summary judgment on “pre-academy” claims, the subject of
                     the plaintiff’s first EEOC complaint.

              2.     Failing to fault the City for not granting a waiver of training.

              3.     Failing to acknowledge that plaintiff was discriminatorily discharged
                     from the Academy.

              4.     Granting summary judgment under the PHRA despite a pretrial
                     severance.

              5.     Granting summary judgment in the claims of harassment and
                     retaliation.



                                              2
              6.     Failing to address plaintiff’s motions under Fed. R. Civ. P. 56(f).


              We have carefully reviewed each of the plaintiff’s contentions and find that

the claims lack merit. The District Court did not err in granting summary judgment in

favor of the defendants or in denying the plaintiff’s motion for reconsideration. We agree

with the result stated in the District Court’s thorough opinion.

              Accordingly, the judgment of the District Court will be affirmed.




                                              3